Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not clear if the claim is reciting steps in a method or the idea of steps in a method. 

Claim 9 recites “a first calculation step”, “second calculation step”, “a third calculation step”, “a detection step”. It is unclear if the language after “step of” is the actual step being performed or if it describes the general idea of a step in a method with the specific steps in each step are not claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite, a first calculation unit, a second calculation unit, a third calculation unit and a detection unit. The claims and specification do not indicate and structure for performing the functional language required by each “unit.” The specification states they may be located in the robot control device which is a control unit containing a processor. However, it is not clear if the “units” have a specific structure such as a processing device, a type of controller or if they are an algorithm. It is not clear what the applicant considers to be a “unit” and what type of structure or “process” carries out the functional limitations. 

Claim 2 recites, a fourth calculation unit. The claims and specification do not indicate and structure for performing the functional language required by each “unit.” The specification states they may be located in the robot control device which is a control unit containing a processor. However, it is not clear if the “units” have a specific structure such as a processing device, a type of controller or if they are an algorithm. It is not clear what the applicant considers to be a “unit” and what type of structure or “process” carries out the functional limitations. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite, a first calculation unit, a second calculation unit, a third calculation unit and a detection unit. The claims and specification do not indicate and structure for performing the functional language required by each “unit.” The specification states they may be located in the robot control device which is a control unit containing a processor. However, it is not clear if the “units” have a specific structure such as a processing device, a type of controller or if they are an algorithm. It is not clear what the applicant considers to be a “unit” and what type of structure or “process” carries out the 

Claim 2 recites, a fourth calculation unit. The claims and specification do not indicate and structure for performing the functional language required by each “unit.” The specification states they may be located in the robot control device which is a control unit containing a processor. However, it is not clear if the “units” have a specific structure such as a processing device, a type of controller or if they are an algorithm. It is not clear what the applicant considers to be a “unit” and what type of structure or “process” carries out the functional limitations. Therefore the limitations of a fourth calculation unit are unable to be determined.

Claim 5 recites, an estimation unit. The claims and specification do not indicate and structure for performing the functional language required by each “unit.” The specification states they may be located in the robot control device which is a control unit containing a processor. However, it is not clear if the “units” have a specific structure such as a processing device, a type of controller or if they are an algorithm. It is not clear what the applicant considers to be a “unit” and what type of structure or “process” carries out the functional limitations. Therefore the limitations of an estimation unit are unable to be determined.

Claim 9 recites “a first calculation step”, “second calculation step”, “a third calculation step”, “a detection step”. It is unclear if the language after “step of” is the actual step being performed or if it describes the general idea of a step in a method with the specific steps in each step are not claimed. It is unclear if the phrase “step of” implies additional limitations which are not claimed. The claim is not 

It is suggested to remove “a first calculation step of”, “second calculation step of”, “a third calculation step of” and “a detection step of”. The claim could also be rewritten so that irradiating, calculating, and detecting are the first word in each step with “a first calculation step of”, “second calculation step of”, “a third calculation step of” and “a detection step of” are written with “wherein” clauses. 

Claim 2 recites the limitation "a specific angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. “A specific angle” is already recited in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoba et al (US 2010/0161125).

Aoba discloses regarding claims 1, 9-10, a light is projected via a first unit (See S1403 or S1423, Paragraph [0087]) for calculating a straight line (See Paragraph [0076], [0122]) A work reference point, which is considered the end point is calculated (See S130) via distance sensor 30, a virtual line is calculated via a PC, (See Paragraph [0063]) The work reference point is detected via camera 40 which  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoba et al (US 2010/0161125).



Allowable Subject Matter
Claims 2-4 would be considered objected to if the 112 issues are remedied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


6/4/2021